          Case 1:21-cv-01803-ER Document 27 Filed 08/26/21 Page 1 of 1

                                 Fair Labor Defense LLC
                               188 Grand Street, Suite 225, New York, NY 10013



                                                                                    August 26, 2021

Hon. Edgardo Ramos
U.S. District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re: Defendants' Letter Concerning Plaintiff's Rule 11 Motion in Coker v.
       Goldberg & Associates P.C. et al., No. 21 Civ. 01803 (S.D.N.Y.)

Judge Ramos:

        This firm represents the defendants, Goldberg & Associates P.C. and Julie Goldberg,
in the above-captioned action.

       I write to request that the Court summarily deny Plaintiff's Rule 11 motion (Dkt. #25).
because Plaintiff's counsel willfully violated this Court's Order. On August 5, 2021, this
Court issued an Order that stated: "Should Plaintiff intend to file a Rule 11 motion, Plaintiff
is directed to submit a pre-motion letter in advance, in accordance with this Court's
Individual Rules." Dkt. #23 (Order on Motion for Conference).

        Plaintiff did not file a pre-motion letter as required and, thus, the motion should be
denied. I request that the motion be denied promptly because Plaintiff's counsel may have
filed the motion so as to get an extra "sur-reply" on the Defendants' pending motion to
dismiss. Otherwise, it is completely baffling as to why any counsel appearing before this
Court would violate an unambiguous order that states "Plaintiff is directed to submit a
pre-motion letter in advance, in accordance with this Court's Individual Rules." Dkt. #23.

       In the alternative, I request a conference with the Court to resolve this issue and set a
date for Defendants' response.


                                                                                        Respectfully,

                                                                                      /s/ Davi Kasel
                                                                                         David Kasell
                                                                             Fair Labor Defense LLC

Cc:    all counsel of record
       by CM/ECF
